internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b07- plr-137137-02 date date legend a b c d e f g h j k l agreement date date date date date date dollar_figurea dollar_figureb dollar_figurec x y site x site y site z dear this letter responds to a letter dated date submitted on behalf of a by its authorized representative requesting rulings under sec_29 and sec_702 of the internal_revenue_code facts the facts as represented by a and a's authorized representative are as follows a is a limited_liability_company wholly owned by b a delaware limited_partnership a is treated as a disregarded_entity for federal_income_tax purposes and its activities are treated in the same manner as a branch or division of its owner b which has two partners the partners of b c and d are members of the consolidated tax group of which e is the parent b has made and is expected to continue to make periodic cash capital contributions to a to enable it to pay its operating costs and other obligations on date a agreed to acquire a synfuel manufacturing_facility the facility from f pursuant to the terms of the agreement a agreed to pay a fixed amount in cash plus contingent payments over time for the facility the amount of the purchase_price was modified by a first amendment to the agreement effective as of date and a second amendment to the agreement effective as of date and a third amendment as of date approximately dollar_figurea of the fixed portion of the purchase_price had been paid_by date another dollar_figureb is to be paid when a favorable ruling is received from the service the remainder of the fixed portion will be paid over time at the rate of dollar_figurec a calendar_quarter until date the contingent payments are also made quarterly they are calculated as x of the sec_29 tax_credits from synfuel production but only on the first y tons a year of annual production a represents that based on the expected production level of y tons per year the net present_value of the cash and the fixed payment obligations of a will exceed of the net present_value of the total consideration payable by a to f in connection with the acquisition of the facility prior to closing f agreed to move the facility from a storage_facility in site x to site y which was leased by a from g f also had to run tests to show that the facility had been properly reassembled at the new site these conditions were satisfied and a acquired ownership of the facility on date on date an affiliate of f received plr which rules on certain issues similar to this letter the facility was constructed pursuant to a written contract entered into by h and j on date j assigned the contract to an affiliate of f which then reassigned the agreement to another affiliate both assignments occurred in then in the second affiliate contributed the contract to the capital of f the contract provides for liquidated_damages of at least five percent of the cost of the facility it also includes a description of the facility to be constructed a completion date and a price the construction_contract is valid under state law the facility was originally constructed in site z in and operated at the site through date f disassembled the plant starting in and moved it to the storage_facility at site x pending a sale and move to a new site the facility consists of the equipment necessary for the production of a solid synthetic_fuel from coal the facility can be moved from one site to another depending on the availability price and location of coal feedstock as well as other factors repairs were made and certain parts were replaced at the facility in connection with the move following the relocation to site y the fair_market_value of the original property comprising a part of the facility was more than of the facility's total value the cost of the new property plus the value of the original property a entered into a facility operating and maintenance agreement with k for the operation and maintenance of the facility certain feedstock and synfuel handling services are being provided by g under the terms of the site lease a pro forma attached to the ruling_request shows that project expenses are projected to exceed revenues a uses its parent b to buy feedstock for it in the spot market b currently has contracts to purchase feedstock from three suppliers but it may also buy from other sources the feedstock is coal or crushed coal comprised of particles the majority of which by weight are no larger than of an inch pursuant to a binder supply agreement l is the exclusive provider of chemical reagent to a although l has been promised that it will be the exclusive supplier a can go elsewhere after giving notice that its customers have complained of problems with the synfuel that are attributable to the reagent -- at least until l gives notice that it is again able to perform the output is sold by b or a to third parties either in the spot market or under contracts negotiated with customers most output sales agreements have a term of one year or less and cover increments of big_number to big_number tons of synfuel a has supplied a detailed description of the process employed in the facility for the production of synthetic_fuel as described the facility and the process implemented in the facility meet the requirements of revproc_2001_34 2001_22_irb_1293 a submitted a study comparing the chemistry of the feedstock to actual output from the facility at the new site the study concludes that there are significant differences in the chemical and molecular structure of the synfuel compared to the ingredients from which it was produced the limited_partnership agreement of b provides that tax_credits cash and taxable_income and loss are to be allocated between the members in the same ratio as their percentage interests in b the rulings requested by a are as follows the synfuel produced at a's facility is a qualified_fuel within the meaning of sec_29 the contract for the construction of the facility satisfies the requirement in sec_29 for a written binding contract before date provided the facility was placed_in_service within the meaning of sec_29 in time to qualify for tax_credits neither the relocations of the facility nor the replacement of parts of the facility described in the ruling_request will result in a new placed-in-service date for the facility or otherwise prevent the facility from continuing to be treated as placed-in-service in addition subsequent relocations of the facility to different sites or the replacement of parts of the facility will not result in a new placed- in-service date for the facility or otherwise prevent the facility from continuing to be treated as placed-in-service if the fair_market_value of the original property is more than of the facility's fair_market_value immediately following the relocation or replacement production of qualified_fuel from the facility will be attributable solely to b and b is entitled to all the sec_29 tax_credits on fuel produced at the facility and sold by a or b to unrelated persons if a becomes a partnership for tax purposes the sec_29 tax_credits to which a is entitled will pass through and be allocated among members of a under the principles of sec_702 if a becomes a partnership for tax purposes and a later terminates and is reconstituted under sec_708 after a sale_or_exchange of membership interests in a neither the conversion to a partnership nor the termination and reconstitution under sec_708 will preclude the reconstituted partnership from continuing to claim sec_29 tax_credits for synthetic_fuel that is produced at the facility and sold to unrelated persons ruling_request sec_29 allows a credit for qualified_fuels sold by the taxpayer to an unrelated_person during the taxable_year the production of which is attributable to the taxpayer the credit for the taxable_year is an amount equal to dollar_figure adjusted for inflation multiplied by the barrel-of-oil_equivalent of qualified_fuels sold sec_29 defines qualified_fuels to include liquid gaseous or solid synthetic fuels produced from coal including lignite including such fuels when used as feedstocks in revrul_86_100 1986_2_cb_3 the internal_revenue_service ruled that the definition of the term synthetic_fuel under sec_48 and its regulations is relevant to the interpretation of the term under sec_29 former sec_48 provided a credit for the cost of equipment used for converting an alternate_substance into a synthetic liquid gaseous or solid fuel revrul_86_100 notes that both sec_29 and former sec_48 contain almost identical language and have the same overall congressional intent namely to encourage energy conservation and aid development of domestic energy production under sec_1_48-9 of the income_tax regulations a synthetic_fuel differs significantly in chemical composition as opposed to physical composition from the alternate_substance used to produce it coal is an alternate_substance under sec_1_48-9 of the income_tax regulations in revproc_2001_30 2001_19_irb_1163 the service announced that it will resume issuance of rulings under sec_29 for processes that do not go beyond the processes approved in the rulings issued prior to the service also reaffirmed its view that the significant chemical change standard of revrul_86_100 is the correct standard sec_3 of revproc_2001_34 2001_22_irb_1293 provides that the service will issue rulings that a solid fuel other than coke produced from coal is a qualified_fuel under sec_29 if the conditions set forth below are satisfied and evidence is presented that all or substantially_all of the coal used as feedstock undergoes a significant chemical change the conditions are that the feedstock coal consists of coal fines or crushed coal comprised of particles the majority of which by weight are no larger than inch the feedstock coal is thoroughly mixed in a mixer a with styrene or other monomers b with quinoline c9h7n or other organic resin and left to cure for several days c with ultra heavy hydrocarbons or d with an aluminum and or magnesium silicate binder following heating to a minimum temperature of degrees fahrenheit and the treated feedstock is subjected to elevated temperature and pressure that results in briquettes pellets or an extruded fuel product or the taxpayer represents that that omission of this procedure will not significantly increase the production of the facility over the remainder of the period during which the sec_29 credit is allowable based on the information submitted by a and a's authorized representative including the test results submitted by a we conclude that the conditions of revproc_2001_34 are met and that the process and reagents used in the facility as described in a's ruling_request produce a significant chemical change to the coal transforming the coal feedstock into a solid synthetic_fuel produced from coal therefore we conclude that the fuel produced at the facility using the process is a solid synthetic_fuel produced from coal that constitutes a qualified_fuel within the meaning of sec_29 ruling_request sec_29 and f provide that sec_29 applies with respect to qualified_fuels that are produced in a facility placed_in_service after date and before date and which are sold before date sec_29 modifies sec_29 in the case of a facility producing qualified_fuels described in sec_29 which qualified_fuels include solid synthetic fuels produced from coal or lignite sec_29 provides that for purposes of sec_29 a facility shall be treated as placed_in_service before date if the facility is placed_in_service before date pursuant to a binding written contract in effect before date sec_29 provides that if the facility is originally placed_in_service after date sec_29 shall be applied by substituting date for date a contract is binding only if it is enforceable under local law against a taxpayer and does not limit damages to a specified amount eg by use of a liquidated_damages provision a contract provision limiting damages to an amount equal to at least five percent of the total_contract_price for example should be treated as not limiting damages the construction_contract executed prior to date includes liquidated_damages of at least five percent as well as such essential features as a description of the facility to be constructed a completion date and a price therefore we conclude that the construction_contract is a binding written contract in effect before date within the meaning of sec_29 ruling_request to qualify for the sec_29 credit the facility must be placed_in_service before date pursuant to a binding written contract in effect before date while sec_29 does not define placed_in_service the term has been defined for purposes of the deduction for depreciation and the investment_tax_credit property is placed_in_service in the taxable_year in which it is placed in a condition or state of readiness and availability for a specifically assigned function sec_1 a - e i and d ii of the income_tax regulations placed_in_service has consistently been construed as having the same meaning for purposes of the deduction for depreciation and the investment_tax_credit see revrul_76_256 1976_2_cb_46 when property is placed_in_service is a factual determination and we express no opinion on when the facility was placed_in_service revrul_94_31 1994_1_cb_16 concerns sec_45 which provides a credit for electricity produced from certain renewable resources including wind the credit is based on the amount of electricity produced_by_the_taxpayer at a qualified_facility during the 10-year period beginning on the date the facility was originally placed_in_service and sold by the taxpayer to an unrelated_person during the taxable_year revrul_94_31 has been interpreted to mean that for purposes of sec_45 a relocated facility will not get a new in-service date even though it contains some new property provided the fair_market_value of the used_property is at least percent of the facility's total value the cost of the new property plus the value of the used_property revrul_94_31 concerns a factual context similar to the present situation consistent with the holding in revrul_94_31 provided the facility was placed_in_service within the meaning of sec_29 in time to qualify for tax_credits neither the relocations of the facility or the replacement of parts of the facility described in the ruling_request will result in a new placed-in-service date for the facility or otherwise prevent the facility from continuing to be treated as placed_in_service in addition subsequent relocations of the facility or the replacement of parts of the facility will not result in a new placed-in-service date for the facility or otherwise prevent the facility from continuing to be treated as placed_in_service if the fair_market_value of the original property is more than percent of the facility's total fair_market_value immediately following the relocation or replacement ruling_request sec_29 allows a credit for qualified_fuels sold by the taxpayer to an unrelated_person during the taxable_year the production of which is attributable to the taxpayer under sec_7701 taxpayer means any person subject_to any internal revenue tax furthermore sec_7701 generally provides that the term person includes an individual a_trust estate partnership_association company or corporation a owns the facility and through a contract operator a operates and maintains the facility a or b sells the resulting qualified_fuel however a is treated as a disregarded_entity within the meaning of regulations sec_301_7701-2 and a's activities are treated in the same manner as a branch or division of its owner b accordingly b is the taxpayer for purposes of sec_29 of the code because a partnership such as b is a taxpayer under sec_7701 therefore all production of qualified_fuel from the facility will be attributable solely to b within the meaning of sec_29 and b will be entitled to all the sec_29 credits for the production of qualified_fuel from the facility that is sold to unrelated persons ruling_request sec_29 allows a credit for qualified_fuels sold by the taxpayer to an unrelated_person during the taxable_year the production of which is attributable to the taxpayer sec_7701 provides that taxpayer means any person subject_to any internal revenue tax generally under sec_7701 the term person includes an individual a_trust estate partnership_association company or corporation sec_702 provides that each partner determines the partner's income_tax by taking into account separately the partner's_distributive_share of the partnership's other items of income gain loss deduction or credit to the extent provided by regulations prescribed by the secretary sec_1_702-1 provides that the distributive_share is determined as provided in sec_704 and sec_1_704-1 sec_704 provides that a partner's_distributive_share of income gain loss deduction or credit is except as otherwise provided in chapter of subtitle a of title_26 determined by the partnership_agreement sec_704 provides that a partner's_distributive_share of income gain loss deduction or credit or item thereof is determined in accordance with the partner's_interest_in_the_partnership determined by taking into account all facts and circumstances if the partnership_agreement does not provide as to the partner's_distributive_share of income gain loss deduction or credit or item thereof or the allocation to a partner under the agreement of income gain loss deduction or credit or item thereof does not have substantial economic_effect sec_1_704-1 provides that allocations of tax_credits and tax_credit recapture except for sec_38 property are not reflected by adjustments to the partners' capital accounts thus these allocations cannot have economic_effect under sec_1_704-1 and the tax_credits and tax_credit recapture must be allocated in accordance with the partners' interests in the partnership as of the time the tax_credit or credit recapture arises if a partnership expenditure whether or not deductible that gives rise to a tax_credit in a partnership_tax_year also gives rise to valid allocations of partnership loss or deduction or other downward capital_account adjustments for the year then the partners' interests in the partnership with respect to such credit or the cost giving rise to it are in the same proportion as the partners' respective distributive shares of the loss or deduction and adjustments see sec_1_704-1 example identical principles apply in determining the partners' interests in the partnership with respect to tax_credits that arise from receipts of the partnership whether or not taxable based on the information submitted and the representations made we conclude that if a becomes a partnership for tax purposes the sec_29 tax_credits to which a is entitled will pass through and be allocated among the members of a under the principles of sec_702 in accordance with each partner's interest in a as of the time the credit arises ruling_request the sec_29 credit has always been a time-sensitive credit in that eligibility for the credit is determined when facilities or wells producing qualified_fuels are placed_in_service and when the qualifying fuels are produced and sold to unrelated persons for example the sec_44d credit as originally enacted in the crude_oil windfall profit tax act of was generally available for the production and sale of alternative fuels after date and before january1 on property that first began production after date congress has extended the sec_29 credit four times the placed-in-service deadline and the period for claiming the sec_29 credit were extended in the technical_and_miscellaneous_revenue_act_of_1988 for placed_in_service omnibus budget reconciliation act of for placed_in_service and for the end of the credit_period energy policy act of for placed_in_service and for the end of the credit_period and small_business job protection act of date for placed_in_service if sec_29 were read as requiring facilities producing qualified_fuels to be placed_in_service by the taxpayer facilities placed_in_service before that are sold or transferred to a new taxpayer after would entitle the purchaser transferee to claim the sec_29 credit it is clear from the legislative_history of sec_44d that congress intended the credit to apply to facilities placed_in_service after and that the placed-in-service deadline in sec_29 must be read as applying to when the facility is first placed_in_service within the applicable dates the placed-in-service deadlines contained in sec_29 and sec_29 focus on the facility and not the owner of the facility the legislative_history of sec_44d clearly shows that congress wanted to encourage the production of new alternative fuels from facilities first placed_in_service after and not provide a tax incentive for production capacity in service before accordingly the determination of whether a facility has satisfied the placed-in- service deadline under either sec_29 or sec_29 is made by reference to when the facility is first placed_in_service not when the facility is transferred to a different taxpayer sec_708 provides that a partnership shall be considered as terminated if within a 12-month_period there is a sale_or_exchange of percent or more of the total interest in partnership capital and profits sec_1_708-1 provides that if a partnership is terminated by a sale_or_exchange of an interest the following is deemed to occur the partnership contributes all of its assets and liabilities to a new partnership in exchange for an interest in the new partnership and immediately thereafter the terminated partnership distributes interests in the new partnership to the purchasing partner and the other remaining partners in proportion to their respective interests in the terminated partnership in liquidation of the terminated partnership either by the continuation of the business by the new partnership or for its dissolution and winding up sec_1_708-1 applies to terminations of partnerships under sec_708 occurring on or after date as discussed above the placed-in-service deadline in sec_29 and sec_29 must be read as applying to when the facility is first placed_in_service within the applicable dates the placed-in-service deadlines contained in sec_29 and sec_29 focus on the facility and not the taxpayer owning the facility accordingly the determination of whether a facility has satisfied the placed-in- service deadline under sec_29 and sec_29 is made by reference to when the facility is first placed_in_service not when the facility is placed_in_service by a transferee taxpayer therefore we conclude that if a becomes a partnership for tax purposes and it later terminates and is reconstituted under sec_708 such termination will not preclude the reconstituted partnership from claiming the sec_29 credit for the production and sale of synthetic_fuel from the facility to unrelated persons conclusions accordingly based on the information submitted and the representations of a and a's authorized representative we conclude as follows the synfuel produced at the facility using the specified reagent is a qualified_fuel within the meaning of sec_29 the contract for the construction of the facility satisfies the requirement in sec_29 for a written binding contract before date provided the facility was placed_in_service within the meaning of sec_29 in time to qualify for tax_credits neither the relocations of the facility nor the replacement of parts of the facility described in the ruling_request will result in a new placed-in-service date for the facility or otherwise prevent the facility from continuing to be treated as placed-in-service in addition subsequent relocations of the facility to different sites or the replacement of parts of the facility will not result in a new placed- in-service date for the facility or otherwise prevent the facility from continuing to be treated as placed-in-service if the fair_market_value of the original property is more than of the facility's fair_market_value immediately following the relocation or replacement production of qualified_fuel from the facility will be attributable solely to b and b is entitled to all the sec_29 credits on fuel produced at the facility and sold by a or b to unrelated persons if a becomes a partnership for tax purposes the sec_29 tax_credits resulting from the production and sale of qualified_fuel by a from the facility will be attributable solely to a and the sec_29 credits will pass through and be allocated among the members of a under the principles of sec_702 if a becomes a partnership for tax purposes and a later terminates and is reconstituted under sec_708 after a sale_or_exchange of membership interests in a neither the conversion to a partnership nor the termination and reconstitution under sec_708 will preclude the reconstituted partnership from continuing to claim sec_29 credits for synthetic_fuel that is produced at the facility and sold to unrelated persons except as specifically ruled upon above we express no opinion concerning the federal_income_tax consequences of the transaction described above specifically we express no opinion on when the facility was placed_in_service for purposes of sec_29 this ruling is directly only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling may be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in this ruling see section dollar_figure of revproc_2002_1 2002_1_irb_1 however when the criteria in section dollar_figure of revproc_2002_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to a's authorized representative this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely joseph h makurath senior technician reviewer office of associate chief_counsel passthroughs and special industries
